Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Kids Med (Delta Medical Branch)
(CLIA No. 45D0925763),
Petitioner
v.
Centers for Medicare and Medicaid Services.

Docket No. C-11-749
Decision No. CR2492

Date: January 24, 2012

DECISION

This matter is before me on CMS’s Motion to Dismiss filed on September 14, 2011. For
the reasons set out in the discussion below, I GRANT the CMS Motion. But the
procedural history of this case is unusual and somewhat complex; moreover, this appeal
is related to other litigation now before me. Thus, a review of the events in this case and
a brief discussion of events in that other litigation will be helpful in explaining how I
have applied certain principles well-established in this forum to the merits of the CMS
Motion.

I, PROCEDURAL HISTORY

Petitioner Kids Med (Delta Medical Branch) (KMDMB) is a clinical medical laboratory
located in Elsa, Texas, a small community in the lower Rio Grande Valley approximately
halfway between McAllen and Harlingen. Until the events that form the basis of this
appeal, KMDMB participated in the Medicare and Texas Medicaid programs and held a
CLIA certificate under the provisions of the Clinical Laboratory Improvement
Amendments of 1988, 42 U.S.C. § 263a et seg. KMDMB is owned by W. A. Aviles,
M.D. Dr. Aviles at that time owned at least three other CLIA-certified facilities in that
general area: Mid Valley Pediatrics (MVP), Donna Medical Clinic (DMC), and
Mercedes Childrens Clinic (MCC).

On September 22, 2010, surveyors from the Texas Department of State Health Services
(TDSHS) conducted a compliance survey of KMDMB and found it out of substantial
compliance with several conditions of participation in the CLIA program. TDSHS
informed CMS of its findings and CMS adopted them. On March 9, 2011, CMS wrote to
KMDMB and notified it of those findings and of the sanctions CMS would impose as a
result. CMS told KMDMB that the laboratory's CLIA certificate would be suspended
effective March 14, 2011, and that its approval to receive payments under Medicare and
the Texas Medicaid program would be cancelled as of that date. The CMS notice
contained a separate section, set off by a heading captioned “Appeals Process,” with a
clear and detailed explanation of KMDMB’s appeal rights, including a citation to 42
C.F.R. § 493.1844, the regulation governing an appeal, an explicit mention of the 60-day
deadline for perfecting an appeal, a statement of the content requirements for a
satisfactory request for hearing on appeal, and the addresses to which a request for
hearing must be sent.

The CMS notice of March 9, 2011 contained additional warnings to KMDMB that are of
significance to this appeal. The CMS notice cautioned KMDMB that its CLIA certificate
— merely suspended as of March 14, 2011 — would be revoked completely on May 10,
2011 unless KMDMB had filed a request for hearing to contest the CMS action by May
9, 2011. Because CMS sent its March 9 notice to KMDMB by facsimile transmission on
March 9, 2011, and because KMDMB received the facsimile transmission on the date it
was sent, CMS apparently calculated the 60-day appeal deadline established by 42 C.F.R.
§ 498.40(a)(2) to end on May 9, 2011.

The CMS notice contained yet another significant warning to KMDMB and Dr. Aviles.
Although it did not mention MVP, DMC, or MCC by name, the CMS notice explicitly
cautioned that certain statutory and regulatory provisions — 42 U.S.C. § 263(a)(i)(3) and
42 C.F.R. § 493.1840(a)(8) — prohibit the owner of a laboratory with a revoked CLIA
certificate from owning, operating, or directing another CLIA laboratory for a period of
two years.

KMDMB's immediate response to the CMS notice was not the filing of a request for
hearing. Instead, Dr. Aviles wrote to CMS on March 14, 2011 on MVP letterhead and
acknowledged the CMS notice, expressed that “‘we understand its terms and are prepared
to fully comply with the decisions set forth,” offered an explanation of the lapses and
“serious mistakes” at KMDMB, and ended with the “request that you reconsider, and at
least allow us to continue performing our simple CLIA-waived tests. Please advise.”
CMS responded to Dr. Aviles and KMDMB in a letter dated and sent by facsimile
transmission on April 19, 2011. That letter told Dr. Aviles and KMDMB that “CMS
cannot allow your laboratory to perform waived testing.” The letter enjoined: “You
must cease ALL patient testing.”’ The CMS letter repeated the warning about the
impending revocation of KMDMB’s CLIA certificate on May 10, 2011 if an appeal were
not filed by May 9, 2011, and explicitly reminded KMDMB and Dr. Aviles that a
statement of KMDMB’s appeal rights could be found in the CMS notice of March 9.

May 2011 came and went without further action on the part of Dr. Aviles or KMDMB.
In the absence of any such action toward perfecting an appeal, the CMS determination
took full effect and KMDMB’s CLIA certificate was revoked on May 10, 2011. But as
CMS had warned in its March 9 notice, other consequences immediately followed the
KMDMB revocation.

CMS had warned Dr. Aviles that the owner of a laboratory with a revoked CLIA
certificate is prohibited from owning, operating, or directing another CLIA laboratory for
a period of two years. As I have noted above, Dr. Aviles was at the time the owner of
MVP, DMC, and MCC. On May 19, 2011, CMS sent separate notices to MVP, DMC,
and MCC that the three laboratories’ CLIA certificates would be revoked effective July
20, 2011 if a request for hearing were not received by July 19, 2011. CMS explained that
its determination was based on the revocation of KMDMB’s CLIA certificate on May 10,
2011. The CMS notices repeated in essentially-identical language the explanation of
appeal rights and procedures that had been given to KMDMB on March 9.

MVP, DMC, and MCC filed substantially-identical requests for hearing on July 18, 2011.
MVP’s appeal was docketed as C-11-617; DMC’s was docketed as C-11-618, and
MCC’s was docketed as C-11-619. Each filing was confirmed by my standard
Acknowledgment and Initial Docketing Order on July 20, 2011. Each of the three
laboratories admitted in its request that the revocation of its CLIA certificate derived
from the revocation of KMDMB’s and sought to defend its own certificate by
challenging CMS’s revocation of KMDMB’s certificate on the merits, although that
challenge went to only one of several instances of noncompliance with which KMDMB
had been cited. None of the three requests for hearing asserted or appeared to assume
that KMDMB had ever perfected an appeal on its own, and as of July 18, 2011, that was
the case: KMDMB had neither sought nor attempted to seek relief in this forum from the
CMS determination of March 9, 2011.

CMS answered the MVP, DMC, and MCC appeals on August 16, 2011 with identical
filings in C-11-617, C-11-618, and C-11-619. CMS filed a Motion for Summary

' Here, as elsewhere in the following pages, I have replicated the original text’s use of
emphasis, underlining, or bold type when quoting from material in this record, or from
pleadings in C-11-617, C-11-618, or C-11-619.
Judgment in each case, noting, inter alia, that once the revocation of KMDMB's CLIA
certificate became final, the revocation of MVP’s, DMC’s, and MCC’s CLIA certificates
was mandated as a matter of law. 42 U.S.C. § 263a(i)(3); 42 C.F.R. § 493.1840(a)(8);
see Sol Teitelbaum, M.D., DAB No. 1849 (2002). Each of the CMS Motions discussed
the finality of the KMDMB revocation in this language: “Wilfredo A. Aviles failed to
file a request for a hearing in that enforcement action. As a result, CMS’ determinations
and imposed sanctions [with reference to KMDMB] are administratively final and cannot
be appealed or challenged.”

Although not a party to C-11-617, C-11-618, or C-11-619, KMDMB responded to the
CMS Motions for Summary Judgment in two ways. First, on August 31, 2011, KMDMB
sent this forum what purported to be a request for hearing challenging the CMS
determination of March 9, 2011. The purported request was signed by counsel associated
with the law firm that appeared for MVP, DMC, and MCC in their appeals. Interestingly,
KMDMB’s letter asserts among other things that “A Timely and Complete Request for
Hearing was filed March 9, 2011.” What KMDMB meant by that statement is not clear,
but what it did assert in the remainder of its letter is that Dr. Aviles’ March 14 letter to
CMS was, in fact, a request for hearing compliant with 42 C.F.R. § 498.40. In the
alternative, however, KMDMB argued that good cause exists for extending the time for
filing so as to allow its August 31 letter to serve as a timely request. The KMDMB letter
made no attempt to meet the content requirements of 42 C.F.R. § 498.40(b). This request
for hearing was docketed as C-11-749, and it is this request for hearing that forms the
basis of this litigation.

Once KMDMB had sent its August 31 letter in C-11-749, the second part of its response
to the CMS Motions for Summary Judgment in C-11-617, C-11-618, and C-11-619 was
given effect. In each of those cases, the appealing laboratory resisted CMS’s Motion by
filing on September 1, 2011 its Response to the CMS Motion for Summary Judgment
arguing that because KMDMB had filed its March 14 letter and its August 31 letter, the
revocation of KMDMB's CLIA certificate was not administratively final. A week later,
on September 9, 2011, each laboratory filed its own Motion for Summary Judgment
advancing essentially the same argument.

Now, it may serve the interests of clarity to pause here briefly to explain, and then set
aside, developments in the separate appeals of MVP, C-11-617; DMC, C-11-618; and
MCC, C-11-619. The parties have debated the issues I have outlined above at some
length in those cases, and have done so in terms identical among the three appeals. But
by October 2011 it had become apparent to all concerned that those three appeals
addressed common, identical issues of fact and law, and that all three depended on the
outcome of this case for their final resolution. Accordingly, by my Order of October 18,
2011 I consolidated the three cases as C-11-619, dismissed C-11-617 and C-11-618, and
stayed C-11-619 pending the disposition of this case. That disposition is, of course, the
subject of this Decision.
The procedural history of this case nears completion. On September 14, 2011, CMS filed
its Motion to Dismiss KMDMB’s hearing request in this case; in its Motion, CMS argued
that Dr. Aviles’ letter of March 14 did not constitute a request for hearing, and that
KMDMB had not shown good cause for extending the deadline for KMDMB to file such
a request. KMDMB filed two pleadings on October 3, 2011: a Motion to Request Leave
to Amend Hearing Request, and a Response to CMS’s Motion to Dismiss. The Motion to
Request Leave to Amend Hearing Request sought permission to amend Dr. Aviles’
March 14, 2011 letter in order that it might comply with 42 C.F.R. § 498.40(b) in order to
“avoid complete depravation” of KMDMB’s hearing rights, but did not set out the
particulars by which it would accomplish compliance with the content requirements of
that regulation. The Response maintained KMDMB’s assertions that Dr. Aviles’ letter
was a valid and sufficient request, but went on to urge in the alternative that it should be
permitted to amend that letter. Implicit in KMDMB’s position is the notion that it has
shown good cause for whatever extension of time it may need to accomplish full
compliance with 42 C.F.R. § 498.40(a) and (b). The final pleading was CMS’s October
18, 2011 Reply to Petitioner's Response to Respondent's Motion to Dismiss.

IL. DISCUSSION

The procedural history set out above may border on the baroque, but at its heart lies one
rather straightforward question: was Dr. Aviles’ letter of March 14, 2011 a request for
hearing compliant with the terms of 42 C.F.R. § 498.40? Depending on the answer to
that question, then another question presents itself: if Dr. Aviles did not perfect
KMDMB’s appeal with his March 14 letter, then does good cause exist in this record to
allow KMDMB either to amend the letter and bring it into compliance with 42 C.F.R.

§ 498.40 or to extend the deadline for filing KMDMB’s request for hearing so that its
August 31, 2011 filing can be considered timely?

A. Was Dr. Aviles' letter of March 14, 2011 a request for hearing compliant with
the terms of 42 C.F.R. § 498.40?

This record demonstrates quite clearly that Dr. Aviles’ letter of March 14, 2011 was not
intended by its author as a request for hearing. Even with the specific content
requirements of 42 C.F.R. § 498.40(b)(1) and (2) put momentarily aside, and even
disregarding the requirement at 42 C.F.R. § 498.40(a)(1) that a valid request for hearing
must be filed in the correct forum by mailing it to the correct address, Dr. Aviles’ letter
cannot be reasonably understood to be the expression of “a laboratory dissatisfied with
the suspension, limitation, or revocation of its CLIA certificate” and seeking appellate
review of such action. See 42 C.F.R. § 493.1844(f). It can be reasonably understood
only thus: as the expression of Dr. Aviles’ and KMDMB’s acceptance of the TDSHS
findings, as an apologia for the several lapses in KMDMB’s compliance, as an
acknowledgment that the proposed sanction would be imposed, and as a plea that some of

its testing procedures — and of Texas Medicaid’s payment for them — might be
excepted from the scope of the sanction.

This is not a situation in which the teachings of The Carlton at the Lake, DAB No. 1829
(2002) and Alden Nursing Center-Morrow, DAB No. 1825 (2002) can be invoked or
relied upon. Those cases depended for their whole logical integument on the obvious
notion that those cited facilities disagreed with the factual and legal bases of their
citations and were trying to appeal and reverse the CMS determinations based on those
citations. Here, there is no danger that in reading Dr. Aviles’ letter I might “lightly
conclude that a petitioner has failed in its effort to take advantage of its opportunity for a
hearing.” The Carlton at the Lake, DAB No. 1829, at 8. It requires no hyper-technical
comparison of his letter with the regulations to find and conclude, as I do here, that Dr.
Aviles expressed no wish or intention to take advantage of his opportunity for a hearing.
Line by line, Dr. Aviles’ letter accepts, rather than contests, the results of the TDSHS
survey and the CMS determination.

The letter begins by stating “[i]n regards to your imposition of sanction on the above
medical facility [KMDMB], we understand its terms and are prepared to fully comply
with the decisions set forth.” After a sentence requesting CMS to “reconsider allowing
us to at least provide our patients with continued care by performing only our CLIA-
waived tests,” the letter expresses regret and an apology, and then offers this statement:
“We did have a change of employees around the time of our survey and we acknowledge
the fact that serious mistakes were made.” The letter goes on to recount KMDMB’s long
history of CLIA certification and asserts that it has “never encountered a deficiency /
sanction as serious at this. [MVP] and [KMDMB] have always been in compliance with
CLIA regulations.” The letter ends with the repeated request that CMS reconsider
allowing KMDMB to “continue performing our simple CLIA-waived tests.”

KMDMB has labored mightily to cast this letter as an inartfully-drafted document written
by a non-attorney, and urges that it should be understood as “contending that CMS’
determination was incorrect” and as seeking “ideally that the imposition of sanctions be
declared improper.” Neither those words nor any like them can be found in Dr. Aviles’
letter, and to suggest that Dr. Aviles meant such things by the words he wrote is
recklessly to distort both the plain meaning of his letter and the broader sense it conveys:
acceptance of the TDSHS findings and the CMS determination, and the acknowledgment
that “serious mistakes were made” and that “we . . . are prepared to fully comply with the
decisions set forth.” And although Dr. Aviles may not have been trained in legal matters,
he could rely on over two decades of experience in dealing with CMS, TDSHS, and
CLIA requirements: his letter points out that “[w]e have been enrolled with the CLIA
program since its beginning in 1988, and have never encountered a deficiency/ sanction
as serious as this.” His twenty-plus years of dealing with CLIA regulations and
compliance surveys means, at the very least, that he was hardly a naif overwhelmed by
impending government action: providers such as Dr. Aviles and KMDMB are charged
with knowledge of the regulations governing program participation, and are assumed to
understand both the importance of the notice of appeal rights set out in the CMS notice
and of the necessity for careful, timely compliance with it in filing a hearing request.
Cary Health and Rehabilitation Center, DAB No. 1771, at 20 n.7 (2001); Brookside
Rehabilitation and Care Center, DAB CR1541 (2006), aff'd, Brookside Rehabilitation
and Care Center, DAB No. 2094 (2007).

Thus, in summarizing this record and the light it sheds on Dr. Aviles’ letter of March 14,
2011, the evidence shows this: Dr. Aviles and KMDMB were long-time participants in
the CLIA program; the CMS letter of March 9, 2011 was clear and unequivocal in
advising Dr. Aviles and KMDMB of both their appeal rights and the procedures they
must follow to perfect an appeal; the CMS letter also warned Dr. Aviles and KMDMB of
the serious consequences to which MVP, DMC, and MCC were exposed if the KMDMB
sanction became final; in writing his letter of March 14, Dr. Aviles had the benefit of
extensive experience in dealing with CMS, TDSHS, and the mechanisms of CLIA
compliance enforcement; and no reasonable reading of Dr. Aviles’ March 14 letter
suggests his or KMDMB’s intention to appeal the CMS determination of March 9, 2011.

Dr. Aviles’ letter of March 14, 2011 was not a request for hearing compliant with the
terms of 42 C.F.R. § 498.40. See Apple Home Health Services, DAB No. 2188 (2008).

B. Does good cause exist in this record to allow KMDMB to amend Dr. Aviles’
March 14, 2011 letter and bring it into compliance with 42 C.F.R. § 498.40, or to

extend the deadline for filing KMDMB’s request for hearing so that its August 31,
2011 filing can be considered timely?

In cases where a request for hearing has not been timely filed, the affected party or an
entity acting on its behalf may seek an extension of the usual 60-day deadline. 42 C.F.R.
§ 498.40(c)(1). KMDMB did so, in effect, with the two pleadings it filed on October 3,
2011, although neither pleading makes specific reference to that precise regulation or
explains what KMDMB believes to be the “good cause” standard it must meet before I
should exercise my discretion to grant the extension pursuant to 42 C.F.R. § 498.40(c)(2).

The definition of “good cause” in this forum is considerably broader than it may once
have appeared. It is no longer limited to a showing of circumstances beyond the ability
of a party to control, as in Hospicio San Martin, DAB No. 1554 (1996). But whatever it
may be in the abstract, the specific facts relied on to establish “good cause” in a particular
case must fit within a “reasonable definition of that term.” Brookside Rehabilitation and
Care Center, DAB No. 2094, at 7, n.7. It is impossible to view the facts in this case as
fitting within any reasonable definition of “good cause,” for the circumstances of this
case between March 2011 and August 31, 2011 point to little other than deliberate
inaction, a course followed as a tactical choice, by KMDMB.

The exchange of letters between CMS and Dr. Aviles in March 2011 led to CMS’s letter
to Dr. Aviles on April 19, 2011. The principal message of that letter was to make Dr.
Aviles aware beyond the possibility of misunderstanding that KMDMB would not be
permitted to conduct “CLIA-waived” testing. Its language could not have been clearer:
“You must cease ALL patient testing.” If Dr. Aviles had harbored any remaining notions
that his March 14 letter had left CMS’s determination or any part of its proposed
sanctions in suspense or abeyance, the April 19 letter put an end to them. The CMS letter
included language that read: “This is to inform you, CMS has imposed the following
sanctions effective March 14, 2011... .” The letter reminded Dr. Aviles and KMDMB
of the approaching revocation on May 10, 2011. It reminded Dr. Aviles and KMDMB
that the deadline for an appeal was approaching: “Ifa request for hearing is not received
by May 9, 2011 ....” And the CMS letter also left no room for doubt about what Dr.
Aviles and KMDMB must do if they wished to challenge the CMS action. The April 19
CMS letter noted: “Please refer to our March 9, 2011 letter for your appeal rights” and
the next paragraph provided a telephone number and email address to which Dr. Aviles
could address any questions about the administrative aspects of the action.

[he CMS letter of April 19 was sent by facsimile transmission and was received by Dr.
Aviles and KMDMB the same day. Thus, Dr. Aviles and KMDMB still had 20 days left
of the 60-day appeal period within which to perfect an appeal, and had during the first 40
lays twice received explicit warnings and advice. The warnings of consequences to
KMDMB, and to MVP, DMC, and MCC were clear and unambiguous, and they were
ignored twice. The advice concerning the availability of an appeal and the method to be
followed in perfecting one was simple and straightforward, and it was ignored twice.

It is not at all clear how KMDMB could have been ignorant of the suspension of its CLIA
certificate after March 14, 2011, since its payments for services under the Texas
Medicaid program ceased then and it still had almost seven weeks of its appeal period
left. But if that much is unclear, then it is even more difficult to understand how
KMDMB could have been unaware that its CLIA certificate had been revoked on May 10
once MVP, DCM, and MCC received the CMS notices of May 19, 2011. Yet KMDMB
took no action to resuscitate its appeal rights then. If it had, it could have cast itself as the
faultless victim of human error, trying earnestly to correct the error at the very first
opportunity, a mere 10 days late. Instead, and for reasons of its own, it made the tactical
choice to do nothing until the last days of the appeal period for MVP, DCM, and MCC,
and then to do so obliquely. The July 18, 2011 requests filed by those three laboratories
acknowledged that KMDMB’s CLIA certificate had been revoked but argued that the
revocation was unwarranted. The July 18 requests for hearing were filed nine weeks
after the expiration of KMDMB’s appeal deadline.

There is absolutely no reference in any of the three July18 requests for hearing that would
explain or justify the absence of a perfected appeal by KMDMB, but once the filings had
been acknowledged in the normal course of this forum’s official business by my Orders

of July 20, 2011, yet another warning flag would have been obvious to KMDMB, MVP,
DMC, and MCC: if KMDMB had perfected an appeal, where was the Acknowledgment
and Initial Docketing Order so indicating?

If KMDMB was troubled by the absence of such an Order, it spent the next four weeks
doing nothing to address the trouble. During that time it enjoyed again a chance to revive
its appeal, but declined to do so. By August 16, 2011, KMDMB!'s right to appeal had
been forfeit for 14 weeks. And on August 16, 2011 CMS filed its Motions for Summary
Judgment in the MVP, DCM, and MCC appeals, relying on the finality — in the absence
of an appeal — of the revocation of KMDMB’s CLIA certificate.

If some reasonable definition of good cause might excuse KMDMB’s failure to file a
request for hearing through August 16, no “reasonable definition of that term” could
excuse KMDMB’s inaction beyond that date. But in spite of the array of warnings and
cautions that had been obvious to KMDMB since March 9, and in the face of the explicit
assertions in the CMS Motions of August 16 that no appeal had been filed, KMDMB did
nothing until August 31, 2011. Then, 25 weeks after the CMS notice of March 9, and 16
weeks after its appeal period had expired, KMDMB filed its request for hearing.

No reasonable definition of the term “good cause” as it is employed by 42 C.F.R.

§ 498.40(c)(2) can compass KMDMB!'s inaction. There is no possibility that it was
confused or misled by CMS at any point or on any issue. There is no realistic possibility
that KMDMB was unaware that the action against its CLIA certificate had proceeded
finally to revocation. By May 19, 2011 Dr. Aviles and KMDMB were on notice not only
that the KMDMB certificate had been revoked because no appeal had been filed, but
were also on notice that the collateral results of that revocation were moving forward in
the absence of KMDMB's appeal. By July 20, 2011 the absence of acknowledgment and
docketing papers in a supposed appeal by KMDMB gave further warning that no appeal
was pending. The failure of KMDMB to perfect an appeal was made an explicit part of
CMS’s August 16 Motions in the MVP, DMC, and MCC appeals. This inaction by
KMDMB over an extended period cannot be understood as lapses or mistakes. It can be
understood only as the result of tactical choices, beginning with Dr. Aviles’ letter of
March 14, 2011.

This record does not support speculation as to what may have driven those tactical
choices. It is clear, however, that all four of Dr. Aviles’ Medicare- and Medicaid-
participating laboratories are situated quite close to one another, with MVP, DMC, and
MCC all within 10 miles of KMDMB and less than that from one another. It is at least
conceivable that MVP, DMC, and MCC were able briefly to take over the testing that
KMDMB was no longer allowed — and being paid by Medicare and Texas Medicaid —
to do. Although there may be many other legitimate explanations, that scenario would
explain why KMDMB did nothing until MVP’s, DMC’s, and MCC’s CLIA certificates
and Texas Medicaid approvals were revoked. But this record shows only geography and
10

a chronological sequence, and will carry speculation no further. What this record does
not show is good cause, under “any reasonable definition of that term,” to allow
KMDMB to amend the letter and bring it into compliance with 42 C.F.R. § 498.40, or to
extend the deadline for filing KMDMB’s request for hearing so that its August 31, 2011
filing can be considered timely. Accordingly, I decline to do so and DENY KMDMB's
October 3, 2011 Motion to Request Leave to Amend Hearing Request.

II. CONCLUSION

For all of the reason set out above, I find and conclude that: (1) Dr. Aviles’ letter of
March 14, 2011 was not a request for hearing as that term is contemplated by 42 C.F.R.
§ 493.1844(f) and 42 C.F.R. § 498.40; (2) KMDMB has not shown good cause to be
permitted to amend Dr. Aviles’ letter; (3) KMDMB has not shown good cause for the
extension of the deadline for filing a request for hearing; and (4) KMDMB’s August 31,
2011 request for hearing is untimely and must be dismissed pursuant to 42 C.F.R.

§ 498.70(c).

Accordingly, KMDMB’s Motion to Request Leave to Amend Hearing Request is
DENIED. The CMS Motion to Dismiss filed September 14, 2011 must be, and it is,
GRANTED. On the authority of 42 C.F.R. § 498.70(c), KMDMB’s August 31, 2011
request for hearing, and this appeal, are DISMISSED.

/s/
Richard J. Smith
Administrative Law Judge

